[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes before the court on defendants' Motion to Strike a previous motion made by the plaintiff.
On September 1, 1989  the plaintiff Nationwide filed a complaint alleging failure on the part of its insured, Robinson, to pay the policy premiums. The defendant filed an answer and Special Defense alleging that the premiums were paid to plaintiff's agents Blair Agency and James Ruddy. Blair Agency and Ruddy were subsequently made third party defendants.
James Ruddy filed a pro se appearance both for himself and the agency. In turn this motion was filed by the defendant which is entitled "Motion To Vacate Appearance" of James L. Ruddy for Third Party defendant Henry Blair Associates, Inc.
Clearly, this is an improper motion. A motion to strike challenges the legal sufficiencies of a pleading. It is also clear that an individual can not file a pro se appearance on behalf of a corporation. See Triton Associates v. Six New Corporation, 14 Conn. App. 172, 176 (1988).
Motion to Strike is denied.
SOCRATES H. MIHALAKOS, Judge CT Page 3554